DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 06/28/2021 where claims 1-18 are pending.

3.    The drawings were received on 03/20/2021. These drawing are acceptable.

Double Patenting
4.	The obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A obviousness double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims  1-18 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of Patent No. 16/058,419  (US Patent: 10,993,282  B2). Although the claims at issue are not identical, they are not patentably distinct from each other
Regarding claim 1 of the application 17/207,655 is rejected on the ground of obviousness double patent as being unpatentable over claim 1 the application 16/058,419 (US Patent: 10,993,282  B2)
Claims of  current App. : 17/207,655
Claims of US Patent 10,993,282  B2
1. (Currently Amended) A method comprising: performing an attach , where restricted local operator services comprise communication services provided by a wireless wide area network operator, involve at least one selected from automated or human customer service assistance, and are restricted to at least one selected from a captive portal and a particular dialed digit string; 
transmitting, during the attach procedure, a proxy call session control function address for the restricted local operator services; 
receiving a session initiation protocol register request message directed to the proxy call session control function address, the session initiation protocol register request message including an indication for the restricted local operator services and including an internet protocol multimedia public user 
and transmitting a response message indicating the apparatus can use the restricted local operator services of an internet protocol multimedia core network subsystem.



receiving during the attach procedure a proxy call session control function address for the restricted local operator services; 
generating session initiation protocol register request message, 

the session initiation protocol register request message including an indication for the restricted local operator services and including an internet protocol 


and receiving a response message indicating the apparatus can use the restricted local operator services of an internet protocol multimedia core network subsystem.

3. The method according to claim 1, further comprising: generating a public key for the apparatus; including the public key in the session initiation protocol register request message.
3. (New) The method according to claim 2, wherein the response message is encrypted with the public key of the apparatus.

4. (New) The method according to claim 1, wherein the proxy call session control function generates a second public key 

5. (New) The method according to claim 1, further comprising receiving a session initiation protocol invite request message based on an acceptance of the session initiation protocol register request message.
2. The method according to claim 1, further comprising sending a session initiation protocol invite request message to a network entity based on an acceptance of the session initiation protocol register request message.
6. (New) The method according to claim 1, wherein the identification of the apparatus includes at least one selected from an identification of the equipment of the apparatus associated with an attach procedure for the apparatus and an internet protocol multimedia public user identification.
4. (Previously Presented) The method according to claim 1,wherein the internet protocol multimedia public user identification is based on an identification of the apparatus, and wherein the identification of the apparatus includes at least one of an identification of the equipment of the apparatus associated with an attach procedure for the apparatus and an internet protocol multimedia public user identification.
7. (New) The method according to claim 1, wherein a validity time is associated with the registered restricted local 


6. (Original) The method according to claim 1, wherein the session initiation protocol requester request message includes an indication of security capabilities of the apparatus.
9. (New) The method according to claim 1, wherein the response message includes a proxy call session control function key.
7. (Original) The method according to claim 1, wherein the response message includes a proxy call session control function key.
10. (New) An apparatus comprising: a controller that performs an attach procedure for restricted local operator services for a device, where restricted local operator services comprise communication services provided by a wireless wide area network operator, involve at least one selected from automated or human customer service assistance, and are restricted to at least one selected from a captive portal and a particular dialed digit string; and a 
 services, wherein restricted local operator services comprise communication services provided by a wireless wide area network operator, involve at least one selected from automated or human customer service assistance, and are restricted to at least one selected from a captive portal or particular dialed digit strings, wherein the 

10. (Original) The apparatus according to claim 8, wherein the controller further generates a public key for the apparatus and includes the public key in the session 


13. (New) The apparatus according to claim 10, wherein the proxy call session control function generates a second public key and includes the second public key in the response message.

14. (New) The apparatus according to claim 10, wherein the transceiver receives a session initiation protocol invite request message based on an acceptance of the session initiation protocol register request message.
9. (Original) The apparatus according to claim 8, wherein the transceiver further sends a session initiation protocol invite request message to a network entity based on an acceptance of the session initiation protocol register request message.
15. (New) The apparatus according to claim 10, wherein the identification of the device includes at least one selected from an identification of the equipment of the device associated with an attach 


12. (Original) The apparatus according to claim 8, wherein a validity time is associated with the registered the restricted local operator services of the internet protocol multimedia core network subsystem.
17. (New) The apparatus according to claim 10, wherein the session initiation protocol request message includes an indication of security capabilities of the device.
13. (Original) The apparatus according to claim 8, wherein the session initiation protocol requester request message includes an indication of security capabilities of the apparatus.
18. (New) The apparatus according to claim 10, wherein the response message includes a proxy call session control function key.
14. (Original) The apparatus according to claim 8, wherein the response message includes a proxy call session control function key.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Edge with the teachings of Kim because Edge teaches that sending SIP register message to P-CSCH enable the P-CSCF to forward SIP Register or E-CSCF in the same network thereby allowing E-CSCF to assign a temporary public user ID to UE 110, to enable callback from PSAP directly via V-PLMN and reliability of callback may be improved. (Edge [0089] [0090])

Claims 1  and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,10,993,282 B2 hereinafter Patent282 and further in view of Kim et al. (US Pub: 20180234469 A) hereinafter Kim
As to claim 1 US Patent282 does not explicitly teach  transmitting, during the attach procedure, a proxy call session control function address for the restricted local operator services; receiving a session initiation protocol register request message directed to the proxy call session control function address, and transmitting a response message indicating the apparatus can use the restricted local operator services of an internet protocol multimedia core network subsystem.
	Kim teaches transmitting, during the attach procedure, a proxy call session control function address for the restricted local operator services; (Kim [0073] [0074] Fig. 1, Fig. 8, the UE 10 transmits a register message requesting for a registration to the P-CSCF 61 (S201 using an address of the P-CSCF 61)
receiving a session initiation protocol register request message directed to the proxy call session control function address, the session initiation protocol registers request message including (Kim [0160] FIG. 11, the UE 10 roamed to a visited network (or V-PLMN) transmits a register message for IMS registration (S401); the register message transmitted by the UE 10 may be delivered to the P-CSCF 61a of a home network via the S-GW 52b of the visited network and the P-GW 53a of the home network through an HR scheme)
and transmitting a response message indicating the apparatus can use the restricted local operator services of an internet protocol multimedia core network subsystem.  (Kim [0190]  [0206] [0207] [0208] Fig. 16,   PCRF  verify whether the IMS registration of the UE can be allowed according to an operator’s policy (i.e., restricted operator), when  message allows the registration to the IMS network, the P-CSCF transmits a response message to the UE (S907), the P-CSCF generates an RX interface for transmitting and receiving data with respect to the PCRF (S909))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Kim with the teachings of Ptent282 because Kim teaches that authenticating a UE in IMS registration procedure, I would solve a problem in which entities of a home network exchange information regarding an unregistered UE.(Kim [0110])

Claim 10 is interpreted and rejected for the same reasons as set forth in claim 1. 

Claims 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent282, Kim, and further in view of Beyer et al.  (US Pub:  20090252309) hereinafter Beyer
As to claim 3 the combination of US Ptent282 and Kim does not teach wherein the response message is encrypted with the public key of the apparatus.  
Beyer teaches wherein the response message is encrypted with the public key of the apparatus.  (Beyer [0021] Fig. 6, P-CSCF retrieves public key from the PKI certificate initially transmitted by the communication device during the registration process, once each device has the public key of the other, the devices encrypt messages with the public key of the other device and sign it with its own private key)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Beyer with the teachings of US Ptent282 
Claim 12 is interpreted and rejected for the same reasons as set forth in claim 3. 

As to claim 4 the combination of US Ptent282 and Kim does not teach wherein the proxy call session control function generates a second public key and includes the second public key in the response message.  
Beyer teaches wherein the proxy call session control function generates a second public key and includes the second public key in the response message.  (Beyer [0020] [0021] p-cscf generates public key and sends a response message to device with public key)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Beyer with the teachings of US Ptent282 and Kim because Beyer teaches that encrypted communication process improves security. (Beyer [0022])
Claim 13 is interpreted and rejected for the same reasons as set forth in claim 3. 

Claims  5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent282, Kim and further in view of Edge et al. (US Pub:   20070060097 A1) hereinafter Edge 

As to claim 5. the combination of US Petent2852, Kim does not teach further comprising receiving a session initiation protocol invite request message based on an acceptance of the session initiation protocol register request message
Edge teaches further comprising receiving a session initiation protocol invite request message based on an acceptance of the session initiation protocol register request message.  (Edge [0030] [0141]-[0143] Fig. 2, Fig. 7,  E-CSCF 254 forwards the SIP REGISTER to H-PLMN 160, (step 7), after H-PLMN 160 returns a 200 OK to E-CSCF 254, a 200 OK is returned to UE 110 i.e. accept SIP register; UE 110 sends to P-CSCF 252 a SIP INVITE to P-CSCF and P-CSCF 252 forwards the SIP INVITE  to E-CSCF 254)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Edge with the teachings of Kim because Edge teaches that sending SIP register message to P-CSCH enable the P-CSCF to forward SIP Register or E-CSCF in the same network thereby allowing E-CSCF to assign a temporary public user ID to UE 110, to enable callback from PSAP directly via V-PLMN and reliability of callback may be improved. (Edge [0089] [0090])
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 5.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413